DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 08/19/2019 has been entered. Claim 1 has been amended and Claims 15-32 are currently pending and are under examination.

Withdrawn Objections
The minor informalities of the specification and Claim 15 have been obviated and replacement to the drawing has been filed. Thus the objection to the specification and Claim 15 has been withdrawn.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-22, 25, 28-30 and 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2009/0018220A1 (US’220 hereinafter). The rejection has been set forth in the Office Action 02/23/2021 and is reiterated herein.
Regarding Claims 15-21 and 30, US’220 teaches in Fig. 1 a process for the synthesis of methanol from a hydrocarbon feedstock, the process comprising: reforming said hydrocarbon feedstock ([0007]) by steam reforming and/or partial oxidation, thereby obtaining a synthesis gas 10; compressing said synthesis gas to a synthesis pressure using compressor 22; reacting said synthesis gas at said synthesis pressure in reactor 34, thereby obtaining crude methanol 42; subjecting said crude methanol to separation in separator 50, thereby obtaining a liquid stream of methanol 52 and unreacted synthesis gas 54; and subjecting at least part of said unreacted synthesis gas 54 to a hydrogen recovery step 18; wherein: 
the synthesis gas obtained from conversion of said hydrocarbon feedstock contains carbon oxides and hydrogen in a stoichiometric molar ratio (H2-CO2)/(CO+CO2) of less than 2.0 ([0007]); 
prior to said reacting step, said stoichiometric molar ratio (H2-CO2)/(CO+CO2) is elevated to a value of 2, preferably up to 2.2, especially to 2.1±0.1 ([0028]) by mixing the synthesis gas with a hydrogen-containing stream 16 obtained from said hydrogen recovery step 18; 
and preferably all (and thus 100%(vol)) of the purge stream (equivalent to the unreacted synthesis gas) is subjected to said hydrogen recovery step from said separation step ([0029]).

The instant claim recites that the synthesis gas obtained from conversion of said hydrocarbon feedstock contains carbon oxides and hydrogen in a stoichiometric molar ratio (H2-CO2)/(CO+CO2) of lower than 1.7, whereas US’220 teaches a ratio of less than 2.0. The instantly claimed stoichiometric molar ratio lies inside that of US’220 and MPEP § 2144.05 states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Accordingly, the instantly claimed stoichiometric molar ratio (H2-CO2)/(CO+CO2) in the synthesis gas obtained from the conversion of hydrocarbon feedstock is prima facie obvious over that of US’220.

Regarding Claim 22, US’220 teaches that the unreacted synthesis gas 54 splits into a first portion 56 that is subjected to said hydrogen recovery step 18, and a second portion 58 that mixes with the synthesis gas 24 to form synthesis gas 27 prior to said reacting step.

Regarding Claim 28, US’220 also teaches that the hydrogen recovery step includes a pressure swing adsorption process ([0026]).
Regarding Claim 29, US’220 teaches multistage compression of the synthesis gas using compressors 22 and 60 and that the hydrogen-containing stream 16 mixes with the synthesis gas before the first compressor 22, but fails to teach that the hydrogen-containing stream is mixed with the synthesis gas at an intermediate stage of the compressors. However, regardless at which stage the hydrogen-stream gets mixed with the synthesis gas, such as before or after the first compressor 22, the results would still be the same, i.e. a compressed gas comprising synthesis gas with added hydrogen. Thus the claimed mixing of hydrogen-containing stream at the intermediate stage of the multi-stage compressor is prima facie obvious over mixing of hydrogen-containing stream before the first stage of the compressor of US’220. 
Regarding Claim 32, Applicant disclose on page 7 of the specification that the instantly claimed “small scale” refers to a production of methanol in crude not greater than 100 MTPD (metric tons per day). US’220 teaches in the table of paragraph [0036] that the production of methanol (line 52) is 156637 kg/h (or about 172.7 ton/hr or about 4,144.8 ton/day). Thus, the production of methanol in US’220 is higher than the claimed small scale production. However, a skilled artisan would scale down the process and would still have the reasonable expectation of success in obtaining methanol. MPEP § 2144.04(IV) states that changes in size is one of common practices which the court has 

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to synthesize methanol from a hydrocarbon feedstock, the process comprising: converting said hydrocarbon feedstock, thereby obtaining a synthesis gas; compressing said synthesis gas to a synthesis pressure; reacting said synthesis gas at said synthesis pressure, thereby obtaining crude methanol; subjecting said crude methanol to separation, thereby obtaining a liquid stream of methanol and unreacted synthesis gas; and subjecting at least part of said unreacted synthesis gas to a hydrogen recovery step; wherein: the synthesis gas obtained from conversion of said hydrocarbon feedstock contains carbon oxides and hydrogen in a stoichiometric molar ratio (H2-CO2)/(CO+CO2) lower than 1.7; prior to said reacting step, said stoichiometric molar ratio (H2-CO2)/(CO+CO2) is elevated to a value of at least 1.9 by mixing the synthesis gas with a hydrogen-containing stream obtained from said hydrogen recovery step; and said part of unreacted synthesis subjected to said hydrogen recovery step is at least 50%(vol) of the total amount of the unreacted synthesis gas obtained from said separation step in view of the teachings of US’220.

Response to Arguments
Applicant argues that not all synthesis gas obtained by hydrocarbon conversion in US’220 is compressed and reacted to methanol but that the reference teaches that only a portion of the freshly prepared synthesis gas is taken for hydrogen recovery. 
The Examiner disagrees that the claimed invention requires for all the freshly prepared synthesis gas to be compressed and reacted to methanol. The claimed language “…said synthesis gas…reacting synthesis gas” does not mean the entire portion of the freshly prepared synthesis gas is compressed and reacted to methanol. The term “said” means that it is referring to the synthesis gas prepared by hydrocarbon conversion and not to the amount of the synthesis gas. In other words, the term “said” simply means that it is referring back to the synthesis gas that has already been recited, in this instance, to the synthesis gas prepared by hydrocarbon conversion and not to a different synthesis gas.  Furthermore, in view of the aforementioned interpretation that “said” does not refer to the amount of synthesis gas being compressed and reacted to methanol, because the claim recites the transitional term “comprising”, the claimed process can include any unrecited elements or steps. In this instance, the step of US’220 where a portion of the fresh synthesis gas is taken for hydrogen recovery, can still read on the claimed invention as an unrecited step. 
Moreover, even if the Examiner agrees with the Applicant’s interpretation that all the freshly prepared synthesis gas is compressed and reacted to methanol, the difference in the amount of the fresh synthesis gas that is compressed and reacted to methanol does not appear to be critical in the claimed process. Both claimed invention and the process of US’220 give a stoichiometric molar ratio that overlap each other. i.e. methanol. Hence, even if the claimed process requires all of the freshly prepared synthesis gas to be compressed and reacted to methanol, US’220 still renders the claimed invention obvious in the absence of unexpected results.

Applicant further argues that US’220 fails to teach a stoichiometric molar ratio lower than 1.7 and that the lowest molar ratio in US’220 is 1.77.
The Examiner disagrees because Applicant is referring to the exemplified embodiment of US’220, however it is noted that US’220 teaches in a nonexemplified embodiment that the stoichiometric molar ratio is less than 2.0. This part of the teaching of US’220 was also indicated in the rejection and Applicant appears to not be arguing against the nonexemplified stoichiometric molar ratio that renders the claimed range obvious. MPEP § 2123 states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Hence, the Applicant is erroneously pointing to the narrow embodiments expressly disclosed within the prior art but has to consider the entire embodiment that US’220 is teaching.

Applicant also argues that US’220 fails to teach the claimed limitation “said part of unreacted synthesis gas subjected to said hydrogen recovery step is at least 50% of the total amount of the unreacted synthesis gas obtained from said separation step”. Applicant argues that in US’220, the amount of the unreacted synthesis gas used for the hydrogen recovery (purge stream) must be lower with respect to the amount of unreacted synthesis gas in view of the values set forth in the tables of [0036] and [0037]. Applicant further argues that [0029] of US’220 says nothing about the ratio between the amount of unreacted gas recycled to the synthesis gas to the synthesis gas and that is of no relevance to the specifics of the aforementioned limitation.
The Examiner disagrees. Firstly, it is unclear how Applicant is determining the amount of unreacted synthesis gas being fed to the hydrogen recovery unit to conclude 54 is not set forth in these tables. Stream 54 in Fig. 1 refers to the total stream of unreacted synthesis gas and without the mass flow of this stream, the vol% of unreacted synthesis gas being fed to hydrogen recovery unit based on the total unreacted synthesis gas cannot be determined. Furthermore, as set forth in the above rejection, US’220 teaches in [0029] that “Preferably all the purge gas is fed to the hydrogen recovery unit..”. The purge gas is the unreacted synthesis gas from methanol reactor and if all the purge gas is fed to the hydrogen recovery unit, it means 100% of the unreacted gas is preferably being fed to the hydrogen recovery unit. The claimed “at least 50%(vol)” includes 100%(vol), i.e. all the unreacted synthesis gas can be fed to the hydrogen recovery unit in the claimed invention. Hence, para [0029] of US’220 reads on the claimed “said part of unreacted synthesis gas subjected to said hydrogen recovery step is at least 50%(vol)” of the total amount of the unreacted synthesis gas”. 

In view of the foregoing, the instantly claimed invention remains being obvious over the teachings of US’220.

Claims 23-24 and 26-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2009/0018220A1 (US’220 hereinafter) as applied to Claims 15-22, 25, 28-30 and 32 above, and further in view of Patent application publication number US2003/0153632A1 (US’632 hereinafter). The rejection has been set forth in the Office Action 02/23/2021 and is reiterated herein.
The teaching of US’220 has been set forth above, however the reference fails to teach or suggest that the process further comprises a de-oxidation step prior to compression step of Claims 23-24 and 23-27. The deficiency is however cured by US’632.
Regarding Claims 23 and 26, US’632 teaches a process for obtaining synthesis gas by partial oxidation of hydrocarbon feedstock ([0008]) and de-oxygenating synthesis gas to remove unreacted oxygen (see Fig. 1) followed by using synthesis gas in methanol production ([0009]). US’632 teaches that one way for removing unreacted oxygen is by reacting hydrogen with oxygen to give water (eqn. 5 in [0019]). Accordingly a skilled artisan would have been motivated to mix hydrogen-containing stream of US’220 with the synthesis-gas prior to de-oxidation step as in Claim 26 with a reasonable expectation of success in reducing the amount of unreacted oxygen.
Regarding Claim 24, because US’632 teaches every limitation of forming synthesis gas from hydrogen feedstock followed by de-oxygenation step as instantly claimed, the oxygen-depleted synthesis gas necessarily contains less than 300 ppm of oxygen.
54 into a first portion 56 that is subjected to said hydrogen recovery step 18, and a second portion 58 that mixes with the synthesis gas 24 that originates from reforming and/or partial oxidation of hydrocarbon feedstock. A skilled artisan would mix the synthesis gas prior to said step of de-oxidation as taught by US’632 and would still have a reasonable expectation of success in obtaining an oxygen depleted synthesis gas.
US’220 teaches that the presence of unreacted oxygen in synthesis gas can lead to decrease in efficiency of the downstream process ([0016]). Thus a skilled artisan would have been motivated to use the methods of US’632 in de-oxygenating synthesis gas prior to compression step and methanol reaction step of US’220 with a reasonable expectation of success in removing unreacted oxygen from the synthesis gas that is obtained by partial oxidation of hydrocarbon feedstock.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a de-oxygenation step of synthesis gas prior to compressing step in view of the combination of US’220 and US’632.

Claim 31 stands rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2009/0018220A1 (US’220 hereinafter) as applied to Claims 15-22, 25, 28-30 and 32 above, and further in view of International publication WO2017/157530A1 (WO’530 hereinafter, Effectively filed Mar. 16, 2016). The rejection has been set forth in the Office Action 02/23/2021 and is reiterated herein.
The teaching of US’220 has been set forth above, however the reference fails to teach or suggest subjecting the unreacted synthesis gas obtained from separation step to a water washing in order to remove traces of methanol prior to said hydrogen recovery step. The deficiency is cured by WO’530
WO’530 teaches on pages 3-4 the production of methanol from synthesis gas, the process comprising the following:

    PNG
    media_image1.png
    166
    1197
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    833
    720
    media_image2.png
    Greyscale

The limitation of Claim 31 is taught in steps (h)-(i) of WO’530. Furthermore, WO’530 teaches that the liberation of the purge stream (equivalent to the instantly claimed unreacted synthesis gas stream) from methanol residues in the washing device advantageously cooperates with the hydrogen separation device and thus increasing its 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in removing any traces of methanol from unreacted synthesis gas stream after the separation step but prior to the hydrogen recovery step in view of the combination of US’220 and WO’530.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent application publication number WO2005/108336A1 (cited in IDS 02/22/2021) teaches the claimed process for the synthesis of methanol (see Fig. 3; page 7, lines 28-35; page 8, line 1; and page 10, lines 19-22).

Conclusion
Claims 15-32 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622